264 S.W.3d 656 (2008)
Guy Benny BROWN, Appellant,
v.
Kent MICKELSON and Cherry Mickelson, Respondents;
Robert Schoenberg and April Schoenberg, Defendants.
No. WD 68961.
Missouri Court of Appeals, Western District.
July 29, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 2, 2008.
Application for Transfer Denied October 28, 2008.
William N. Marshall, III, Kansas City, MO, for appellant.
Charles E. Weedman, Jr., Harrisonville, MO, for respondent.
Before Div. I: LOWENSTEIN, P.J., SPINDEN and HOWARD, JJ.

ORDER
PER CURIAM.
Guy Benny Brown ("Brown") appeals the denial of his motion for an award of attorneys' fees in his action for breach of contract and to quiet title. The contract did not provide for an award of attorneys' fees and Brown cannot point to an exception under which such an award would be appropriate. The trial court did not abuse its discretion in denying the motion seeking attorneys' fees. Judgment affirmed. Rule 84.16(b).